FHE /L\AW OFFICES OF

FREDERICK K. BREWINGTON

 

 

Attorneys and Counselors at Law
556 Peninsula Blvd., Hempstead, New York 11550
Phone: 516-489-6959 « Fax: 516-489-6958 « www.brewingtonlaw.com

Frederick K. Brewington Oscar Holt III
Cathryn Harris-Marchesi Of Counsel

Tricia S. Lindsay
Albert D. Manuel II

March 10, 2020

VIA ELECTRONIC CASE FILING
Honorable Steven I. Locke

United States Magistrate Judge
United States District Court

Eastern District of New York

Long Island Federal Courthouse

100 Federal Plaza

Central Islip, New York 11550

Re: Nunez v. Village of Rockville Centre, et.al.
Docket No.: CV-18-4249 (DRH)(SIL)

Dear Judge Locke:

As you records will reflect, we are the attorneys representing the Plaintiff in the
above-referenced matter. While we are aware that in letter motions, reply submissions are not the
norm, we write with the sole purpose of correcting misstatements. In the opposition date March 8,
2020 and filed by the County Defendants on March 9, 2020, they state that in our opening papers we
assert that in the Log that “County Defendants reference only 20 pages in the privilege log.” This
statement is not accurate. In our letter-motion dated March 4, 2020, we clearly stated that, “That
document (hereinafter “Log’’) has 20 documents which are referenced by Bates number and Subject.
(See Exhibit B)” The reference was to 20 documents not “20 pages” as argued by Defendants.
Secondly, I respectfully beg to differ with the Defendants, as the issues relating to all the deficiencies
in Defendants responses was raised in the context of the redactions, which were clearly discussed.
Never was there a suggestion that the County’s responses were anything but fully unresponsive.
However, the redactions were the first issues which needed to be addressed before taking the
document as a whole.

’
We thank the Court for its kind consideration in our wa to compel full production.

   

rH

\
FRED he K. BREWIN O

cc: Andrew R. Fuchs, Esq. b
William P. Nolan, Esq.
William J. Croutier, Jr., Esq.

FKB:pl
